     Case 2:18-cv-01206-RFB-DJA Document 18 Filed 03/31/21 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    NITHYA VINAYAGAM,                                          Case No. 2:18-cv-01206-RFB-DJA
 8                         Plaintiff,                                          ORDER
 9            v.
10    US DEPARTMENT OF LABOR,
      ADMINISTRATIVE REVIEW BOARD, et
11    al.,
12                       Defendants.
13
14
15           Before the Court is Plaintiff’s Motion to Vacate. (ECF No. 17.) Defendant seeks to vacate
16   the Judgment in this case based upon not being able to receive the Court’s orders due to the
17   suspension of mail to Plaintiff’s address in India.
18           Fed. R. Civ. P. 60)b) permits relief from final judgments, order, or proceedings. Such relief,
19   if based upon a motion filed within one year of the challenged judgment, may be justified by any
20   “reason that justifies relief.”
21           The Court finds that Plaintiff has presented a reasonable excuse for not responding to the
22   Court’s orders. However, the Plaintiff has not demonstrated that she can overcome the deficiencies
23   in her early pleadings. She will therefore be given an opportunity to file a motion for
24   reconsideration which attaches her proposed third amended complaint for the Court’s
25   consideration.
26           For the reasons stated,
27           IT IS HEREBY ORDERED that Plaintiff’s Motion to Vacate (ECF No. 17) is
28   GRANTED in part and DENIED in part.
     Case 2:18-cv-01206-RFB-DJA Document 18 Filed 03/31/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that the Plaintiff must file a motion for reconsideration of
 2   this Court’s judgment which attaches her third amended complaint and further explains why this
 3   Court should vacate judgment in this case. Plaintiff must file her motion by May 29, 2021. Upon
 4   the filing of her motion, the Court will consider whether or not to reopen this case.
 5
 6          DATED: March 31, 2021.
 7
 8                                                         ___________________________________
                                                           RICHARD F. BOULWARE, II
 9
                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
